Citation Nr: 0812472	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  05-34 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Shreveport, 
Louisiana


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at Good Shepherd Medical Center on 
February 6, 2005.


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to May 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2005 decision of a Department of 
Veterans Affairs (VA) Medical Center that denied the 
veteran's claim of entitlement to payment or reimbursement of 
unauthorized medical expenses incurred at Good Shepherd 
Medical Center on February 6, 2005.



FINDINGS OF FACT

1.  The veteran is service-connected for degenerative joint 
disease of the right shoulder, status post Magnuson repair; 
rupture of the long head of the bicep, right shoulder 
associated with degenerative joint disease of the right 
shoulder; and residual scar, status-post Magnuson repair of 
the right shoulder associated with degenerative joint disease 
of the right shoulder.

2.  The veteran received medical treatment for an abscess, 
cellulites of the upper limb at Good Shepherd Medical Center 
on February 6, 2005.

3.  VA payment or reimbursement of the costs of the care on 
February 6, 2005 was not authorized.

4.  The medical expenses incurred on February 6, 2005 were 
neither incurred as a result of medical emergency nor because 
a VA or other government facility was not feasibly available.


CONCLUSION OF LAW

The criteria for entitlement to reimbursement for 
unauthorized medical expenses incurred at Good Shepherd 
Medical Center on February 6, 2005 have not been met. 38 
U.S.C.A. §§ 1703, 1712, 1725, 1728, 5107 (West 2002); 38 
C.F.R. §§ 17.52, 17.53, 17.54, 17.93, 17.120, 17.161 (2007).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As this case concerns a legal determination as to whether the 
veteran is entitled to reimbursement for medical expenses 
under 38 U.S.C.A. § 1703, 1725, & 1728, the provisions of 38 
U.S.C.A. §§ 5103, 5103A are not applicable.  The provisions 
of Chapter 17 of the 38 U.S.C. and 38 C.F.R contain their own 
notice requirements. Regulations at 38 C.F.R. § 17.120-33 
discuss the adjudication of claims for reimbursement of 
unauthorized medical expenses.  According to 38 C.F.R. § 
17.124 (2007), the veteran has the duty to submit documentary 
evidence establishing the amount paid or owed, an explanation 
of the circumstances necessitating the non-VA medical 
treatment, and "other evidence or statements that are deemed 
necessary and requested for adjudication of the claim."  When 
a claim for reimbursement of unauthorized medical expenses is 
disallowed, VA is required to notify the claimant of its 
reasons and bases for denial, his or her appellate rights, 
and to furnish all other notifications or statements required 
by Part 19 of Chapter 38.  38 C.F.R. § 17.132 (2007).

The veteran was provided with a Statement of the Case in 
August 2005 that informed him of the evidence that VA had 
considered, the pertinent laws and regulations, and the 
reasons and bases for VA's decision.  This Statement of the 
Case cited to the provisions of 38 C.F.R. § 17.120 which 
govern the reimbursement of expenses of hospital care and 
other medical service not previously authorized.  A review of 
the reasons and bases given for denial clearly informed the 
veteran that his treatment was a non-medical emergency.  
Therefore, the Board is satisfied that the VA Medical Center 
did consider the relevance of these provisions to the claim.  
The veteran has submitted documentation from a private 
medical care provider discussing the nature of his medical 
condition on the date in question.

The veteran was informed of his appellate rights, to include 
appearing before VA at a hearing on appeal, in the VA Medical 
Center's letter of April 2005 and on the VA Form 9 (Appeal to 
the Board of Veterans' Appeals).  Finally, all medical 
evidence regarding the reported non-VA medical treatment in 
February 2005 has been obtained and associated with the 
claims file.  Based upon the above analysis, the Board finds 
that VA has fulfilled its duty to assist the appellant in the 
development of the current claim.

To the extent that VA in any way has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See 38 C.F.R. § 20.1102 (West 2002); 
see also Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) 
(The "harmless error doctrine" is applicable when evaluating 
VA's duty to notify and assist).  As noted above, the veteran 
was clearly aware that in order to receive benefits under 
these provisions he would have to show that various criteria 
were met.  Based upon the above analysis, the Board 
determines that no reasonable possibility exists that further 
assistance would aid in the substantiation of the appellant's 
claim. 

Analysis

When VA facilities are not capable of furnishing the care or 
services required, the Secretary may contract with non-
Department facilities in order to furnish certain care, 
including hospital care or medical services for the treatment 
of medical emergencies which pose a serious threat to the 
life or health of a veteran receiving medical services in a 
Department facility . . . until such time following the 
furnishing of care in the non-Department facility as the 
veteran can be safely transferred to a Department facility.  
38 U.S.C.A § 1703(a)(3); 38 C.F.R. § 17.52.

The admission of a veteran to a non-VA hospital at the 
expense of VA must be authorized in advance.  38 C.F.R. § 
17.54; see Malone v. Gober, 10 Vet. App. 539, 541 (1997).  In 
the case of an emergency that existed at the time of 
admission, an authorization may be deemed a prior 
authorization if an application is made to VA within 72 hours 
after the hour of admission.  38 C.F.R. § 17.54.

Nevertheless, VA may reimburse veterans for unauthorized 
medical expenses incurred in non-VA facilities where:

(a) Care or services not previously authorized 
were rendered to a veteran in need of such care 
or services: (1) For an adjudicated service-
connected disability; (2) For nonservice- 
connected disabilities associated with and held 
to be aggravating an adjudicated service-
connected disability; (3) For any disability of a 
veteran who has a total disability permanent in 
nature resulting from a service-connected 
disability; (4) For any illness, injury, or 
dental condition in the case of a veteran who is 
participating in a rehabilitation program under 
38 U.S.C. Chapter 31 and who is medically 
determined to be in need of hospital care or 
medical services for any of the reasons 
enumerated in § 17.48(j); and

(b) Care and services not previously authorized 
were rendered in a medical emergency of such 
nature that delay would have been hazardous to 
life or health, and

(c) VA or other Federal facilities were not 
feasibly available, and an attempt to use them 
beforehand or obtain prior VA authorization for 
the services required would not have been 
reasonable, sound, wise, or practicable, or 
treatment had been or would have been refused. 38 
U.S.C.A. § 1728(a) and 38 C.F.R. § 17.120.

All three statutory requirements (a, b, and c) must be met 
before the reimbursement may be authorized.  Zimick v. West, 
11 Vet. App. 45, 49 (1998); see Hayes v. Brown, 6 Vet. App. 
66, 68 (1993).

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may also 
be authorized under 38 U.S.C.A. § 1725  and 38 C.F.R. §§ 
17.1000-1008.  To be eligible for reimbursement under this 
authority the veteran has to satisfy all of the following 
conditions:

(a) The emergency services were provided in a 
hospital emergency department or a similar 
facility held out as providing emergency care to 
the public.

(b) The claim for payment or reimbursement for 
the initial evaluation and treatment is for a 
condition of such a nature that a prudent 
layperson would have reasonably expected that 
delay in seeking immediate medical attention 
would have been hazardous to life or health (this 
standard would be met if there were an emergency 
medical condition manifesting itself by acute 
symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an 
average knowledge of health and medicine could 
reasonably expect the absence of immediate 
medical attention to result in placing the health 
of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious 
dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was 
not feasibly available and an attempt to use them 
before hand would not have been considered 
reasonable by a prudent layperson (as an example, 
these conditions would be met by evidence 
establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance 
personnel determined that the nearest available 
appropriate level of care was at a non-VA medical 
center);

(d) The claim for payment or reimbursement for 
any medical care beyond the initial emergency 
evaluation and treatment is for a continued 
medical emergency of such a nature that the 
veteran could not have been safely transferred to 
a VA or other Federal facility.

(e) At the time the emergency treatment was 
furnished, the veteran was enrolled in the VA 
health care system and had received medical 
services under authority of 38 U.S.C. Chapter 17 
within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the 
provider of that emergency treatment for that 
treatment;

(g) The veteran has no coverage under a health-
plan contract for payment or reimbursement, in 
whole or in part, for the emergency treatment 
(this condition cannot be met if the veteran has 
coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or 
provider to comply with the provisions of that 
health-plan contract, e.g., failure to submit a 
bill or medical records within specified time 
limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency 
treatment was furnished was caused by an accident 
or work-related injury, the claimant has 
exhausted without success all claims and remedies 
reasonably available to the veteran or provider 
against a third party for payment of such 
treatment; and the veteran has no contractual or 
legal recourse against a third party that could 
reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's 
liability to the provider.

(i) The veteran is not eligible for reimbursement 
under 38 U.S.C. 1728 for the emergency treatment 
provided (38 U.S.C. § 1728 authorizes VA payment 
or reimbursement for emergency treatment to a 
limited group of veterans, primarily those who 
receive emergency treatment for a service-
connected disability). 38 C.F.R. 
§ 17.1002.

In addition, a veteran is required to file a claim within 90 
days of the latest of the following: 1) July 19, 2001; 2) the 
date that the veteran was discharged from the facility that 
furnished the emergency treatment; 3) the date of death, but 
only if the death occurred during the stay in the facility 
that included the provision of the emergency treatment; or 4) 
the date the veteran finally exhausted, without success, 
action to obtain payment or reimbursement for the treatment 
from a third party.  38 C.F.R. § 17.1004.

The veteran asserts that his medical condition was emergent 
and that no VA or other government facility was feasibly 
available during his period of treatment.  The veteran 
specifically contends that he called the VA in Shreveport and 
was told to go the nearest emergency room.  

The record reflects that the veteran reported to Good 
Shepherd Medical Center on February 6, 2005 with complaints 
of an insect bite.  The veteran indicated that the onset of 
the episode was five days prior; pain started two to three 
days before and was currently then 5 out of 10.  The records 
noted he had acute exacerbation and the symptoms had 
improved.  An impression of abscess, cellulitis of the upper 
limb was noted.  The veteran was discharged to home/self care 
in stable condition with instructions for care, which 
included several prescription medications.  The record does 
not establish that the treatment the veteran received at this 
non-VA facility was authorized in advance.  Additionally, the 
record reflects that the veteran is service-connected for 
degenerative joint disease of the right shoulder, status post 
Magnuson repair; rupture of the long head of the bicep, right 
shoulder associated with degenerative joint disease of the 
right shoulder; and residual scar, status-post Magnuson 
repair of the right shoulder associated with degenerative 
joint disease of the right shoulder.  However, his treatment 
for abscess, cellulitis of the upper limb from an insect bite 
was not for a service-connected disability or associated with 
and held to be aggravating an adjudicated service-connected 
disability.  Also, the veteran does not have a total 
disability permanent in nature resulting from a service-
connected disability nor is the veteran participating in a 
rehabilitation program under 38 U.S.C. Chapter 31.  
Accordingly, he does not meet the requirements for 
reimbursement of medical expenses under 38 C.F.R. § 17.120.  
Thus, in order to be entitled to reimbursement of the 
aforementioned medical expenses, the veteran must meet the 
criteria enumerated in 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 
17.1000-1008.

The Board, however, finds that while the veteran submitted 
his claim for reimbursement within 90 days of receiving 
unauthorized emergency medical treatment at a public 
facility, he has not met the criteria enumerated in 38 
U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1008 and that he is 
therefore not entitled to reimbursement for his unauthorized 
medical expenses.  The veteran is financially liable to the 
provider of the emergency treatment and was enrolled in the 
VA health care system prior to receiving treatment.  However, 
the Board finds that the condition for which the veteran 
sought treatment was not of such a nature that a prudent 
layperson would have reasonably expected that a delay in 
seeking emergency medical treatment would have been hazardous 
to life or health, and that a VA or other federal facility or 
provider was feasibly available and that an attempt to obtain 
treatment from such facility would have been considered 
feasible by a prudent layperson.

While the veteran presented to the emergency room with 
complaints of an insect bite from five days prior, nothing in 
the record demonstrates that the veteran's insect 
bite/abscess was hazardous to his life or health.  Indeed, 
the evidence of record weighs against such a finding, as an 
April 2005 VA opinion specifically found that cellulitis and 
abscess of the upper arm and forearm was a non-emergent 
condition.  Thus, despite the veteran's reported level of 
pain, the Board finds that the veteran, as a prudent 
layperson, could not have reasonably expected that a delay in 
seeking emergency medical treatment would have been hazardous 
to life or health.

Even if the veteran did, however, believe that a delay in 
seeking emergency medical treatment would have been hazardous 
to his life or health, the Board finds that VA facilities 
were available to provide alternative non-emergent medical 
treatment and that he is therefore not entitled to 
reimbursement.  "Feasibly available" is not defined in the 
relevant statute or regulation.  See 38 U.S.C.A. § 1728; 38 
C.F.R. 
§ 17.120.  However, the provisions of 38 C.F.R. § 17.53, 
which are also applicable, state that a VA facility may be 
considered as not feasibly available when the urgency of the 
applicant's medical condition, the relative distance of the 
travel involved, or the nature of the treatment required 
makes it necessary or economically advisable to use public or 
private facilities.  38 C.F.R. §§ 17.52, 17.53.  For example, 
a VA facility would not be feasibly available if there were 
evidence establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance personnel 
determined that the nearest available appropriate level of 
care was at a non-VA medical center.  See 38 C.F.R. § 
17.1002(c).  The veteran has contended that he was told by 
personnel at VA Shreveport to report to the nearest emergency 
room.  There is no record from VA Shreveport that he 
contacted them or that he was given approval to seek medical 
care from a private or other public facility.  He did not 
indicate that he tried to contact the VA facility in Longview 
or any other VA medical facility.  Additionally, the fact 
that the veteran's symptoms had persisted for several days 
prior to his obtaining treatment weighs against a finding 
that VA treatment was not feasible for him at any point prior 
to his emergency room visit.  Finally, given that his medical 
condition has been determined to have been non-emergent, the 
Board is not persuaded by the veteran's argument that a VA 
facility was not feasibly available due to pain which 
prohibited him from driving the distance to a VA facility for 
treatment.  As it has not been shown by any competent medical 
evidence or opinion that a VA facility was not "available" to 
provide any necessary care for the veteran, the Board finds 
that a VA facility was feasibly available for treatment.

The Board acknowledges that the veteran was in tremendous 
pain as a result of his arm abscess.  However, the weight of 
the evidence does not support a finding that a delay in 
seeking emergency medical treatment would have been hazardous 
to his life or health, or that VA facilities were not 
available to provide alternative non-emergent medical 
treatment.  The Board is without authority to grant benefits 
simply because it might perceive the result to be equitable.  
See 38 U.S.C.A. 
§§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  
The Board further observes that "no equities, no matter how 
compelling, can create a right to payment out of the United 
States Treasury which has not been provided for by Congress."  
Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) [citing 
Office of Personnel Management v. Richmond, 496 U.S. 414, 426 
(1990)].  The veteran's claim has failed to meet the 
requirements under 38 U.S.C.A. § 1725 and 38 C.F.R. 
§§ 17.1000-1008.  Accordingly, payment or reimbursement of 
unauthorized medical expenses incurred at Good Shepherd 
Medical Center on February 6, 2005 is not warranted.

As the preponderance of the evidence is against the veteran's 
claim, the "benefit of the doubt" rule does not apply, and 
the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Payment or reimbursement of unauthorized medical expenses 
incurred at Good Shepherd Medical Center on February 6, 2005 
is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


